IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                 October 21, 2008
                                No. 08-20120
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

ARTIS CHARLES HARRELL

                                           Plaintiff-Appellant

v.

CHARLES A ROSENTHAL JR, District Attorney; HEYWARD CARTER,
Assistant District Attorney

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:08-CV-491


Before KING, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM:*
      Artis Charles Harrell, Texas prisoner # 1334295, filed an in forma
pauperis (IFP) civil rights lawsuit pursuant to 42 U.S.C. § 1983. Harrell sued
Charles A. Rosenthal, Jr., District Attorney for Harris County, Texas, and
Heyward Carter, Assistant District Attorney, for failing to prosecute a criminal
complaint for burglary and criminal trespass. The district court dismissed the
suit as frivolous and for failure to state a claim under 28 U.S.C. § 1915A.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-20120

      Harrell argues that the district court erred in dismissing his complaint.
This court reviews a dismissal as frivolous under § 1915A for abuse of discretion.
Martin v. Scott, 156 F.3d 578, 580 (5th Cir. 1998). A dismissal for failure to
state a claim under § 1915A is reviewed under the same de novo standard as
dismissals under FED. R. CIV. P. 12(b)(6). Bazrowx v. Scott, 136 F.3d 1053, 1054
(5th Cir. 1998). Because the district court found that Harrell’s complaint was
both frivolous and failed to state a claim, review is de novo. See Geiger v.
Jowers, 404 F.3d 371, 373 (5th Cir. 2005).
      A prosecutor is absolutely immune from suit for any acts taken within the
scope of his prosecutorial role. Brooks v. George County, Miss., 84 F.3d 157, 168
(5th Cir. 1996) (citing Imbler v. Pachtman, 424 U.S. 409, 430 (1976)). “A
prosecutor’s absolute immunity will not be stripped because of action that was
in error, was done maliciously, or was in excess of his authority; rather, he will
be subject to liability only when he has acted in the clear absence of all
jurisdiction.”   Kerr v. Lyford, 171 F.3d 330, 337 (5th Cir. 1999) (internal
quotation marks and citation omitted), abrogated on other grounds, Castellano
v. Frazogo, 352 F.3d 939 (5th Cir. 2003). Rosenthal and Carter acted in their
roles as prosecutors in refusing to proceed based on Harrell’s criminal complaint.
The district court did not err in dismissing Harrell’s suit.
      The appeal is without arguable merit and, thus, frivolous. See Howard v.
King, 707 F.2d 215, 219-20 (5th Cir. 1983). Because the appeal is frivolous, it is
dismissed. See 5TH CIR. R. 42.2. The district court's dismissal of Harrell’s
complaint and this court’s dismissal of his appeal both count as strikes for
purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-
88 (5th Cir. 1996). Harrell has one previous strike. Harrell v. Evans, No. H-06-
0240 (S.D. Tex. May 25, 2006). Because Harrell has now accumulated three
strikes, he is barred from proceeding IFP in any civil action or appeal filed while
he is incarcerated or detained in any facility unless he is under imminent danger
of serious physical injury. See § 1915(g).
      APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.